*221The opinion of the Court was drawn up by
Rice, J.
The act complained of by the plaintiff, as a trespass upon his rights, was performed by the defendant, in his official capacity as sheriff of the county of Lincoln. That the defendant was, in fact, sheriff of said county, and duly qualified to act in that capacity, is admitted. It is also admitted that his proceedings, in seizing and selling the property of the plaintiff, were regular in form, and according to the rules prescribed by law. Nor is there any complaint that the tax, on which the property of the plaintiff was seized, was not, so far as the proceedings of the constituted authorities were concerned, assessed according to the forms prescribed by the statute. The objections of the plaintiff lie deeper. He denies the legal organization, or existence of the school district, for the benefit of which the tax was assessed, and consequently the right to assess the tax in any form, or to collect the same of him by any process whatever.
In 1826, the town of Dresden established school districts Nos. 3 and 6, in that town. The plaintiff, at the time of the levy of the tax, for the collection of which his property was sold by the defendant, resided within the territory originally included in district No. 3, and had resided there for ten years prior to the date of the acts complained of.
By certain acts of the two districts, 3 and 6, had in 1852 and 1856, and by the town of Dresden, it is contended by the defendants those districts became united in one, by the name of district No. 6, under the provisions of the Act of 1852, c. 243, with all the rights and subject to all the duties and liabilities of school districts organized by virtue of that Act. This result is denied by the plaintiff, for the reason that the Act itself is unconstitutional, and that the proceedings of the districts and of the town were irregular, informal and void.
By art. 8 of the constitution, it is provided that, “the Legislature are authorized, and it shall be their duty, to require the several towns to make suitable provision, at their own expense, for the support and maintenance of public schools.”
*222Admonished by this specific requirement of the constitution, the Legislature have, from time to time, enacted laws requiring towns to make provision for the support and maintenance of public schools at the expense of such towns, and among other acts for the accomplishment of that object, it has authorized towns to divide the territory thereof into school districts. This power was, as has been seen, exercised by the town of Dresden, in 1826.
It is contended by the plaintiff that the Legislature, having once conferred this authority upon the towns, has exhausted its powers upon the subject, and therefore could not legitimately authorize districts, within a town, to unite, without the consent of the town for that purpose.
On examination, no such limitation on the power of the Legislature, will be found in this section of the constitution. It authorizes the Legislature to require towns to make suitable provision for the support and maintenance of public schools at their own expense. That is, the towns must provide means, in the way of funds suitable and necessary for the support and maintenance of public schools within their limits. And, because towns have, under this provision of the constitution, been required to do certain things for the support of public schools therein, it does not follow that nothing further can be done by the Legislature in the same direction and for the same general purpose. The construction contended for would not only compel towns to make suitable provision for the support and maintenance of schools, by raising money for the payment of instructors and other incidental expenses, but would also compel them to construct all the school houses and pay all the other expenses of our public schools, which are now, by law, imposed upon school districts. In fact, it would amount to a total abrogation of school districts as corporations.
The powers of our Legislature are not thus limited by the constitution.
By sect. 1, art. 4, the Legislature have full power to make and establish all reasonable laws and regulations for the *223defence and benefit of tbe people of this State, not repugnant to this constitution, nor to that of the United States.
No repugnancy is perceived between these two provisions of the constitution. They harmonize together; the provision in the 8th article being only a specific requirement upon the Legislature, to exercise a portion of the general power conferred by the 4th. It is not a limitation of the general power, but a requirement that, for the specific purpose therein named, it shall be exercised.
It is further contended that, if the law of 1852 is not in violation of the constitution, it has been repealed by the Act of 1854, c. 104, § 1, which provides that the inhabitants of every town, at their annual meeting, may determine the number and limits of school districts within such towns, and, if necessary, may divide or discontinue any such districts, and, in its concluding section, repeals all Acts and parts of Acts inconsistent therewith.
The provisions of the Act of 1854 are manifestly inconsistent with the third section of the Act of 1852, c. 243, which provides that, after two or more school districts shall have united, as provided for in the foregoing sections of this Act, the town in which such districts are situated shall not have power to alter or divide the same, without the consent of a majority of the voters of such district;
Under the Act of 1854, it is competent for the inhabitants of towns to divide or alter the limits of school districts, however formed, under the general laws of the State. Under the law of 1852, it was not competent for towns to alter the lines of districts which had united under the provisions of that Act. No other inconsistency between the two statutes, so far as this case is concerned, is perceived.
It is further contended that, should the objections which we have already considered, not prevail, still there were irregularities and informalities in the acts of the districts, which render the attempted organization of the new district wholly nugatory. Those irregularities and informalities have been pointed out with much distinctness and precision, by the coun*224sel for the plaintiff. As the law stood prior to 1850, we are of the opinion that some of the objections taken to this part of the proceedings might have been deemed fatal to the legality of that organization. They are, however, technical in their character, and do not go to the'merits of the-case, so far as the evident intention of a majority of the inhabitants of the districts were concerned.
The object sought to be attained, by those in favor of union, was laudable and highly creditable to them. It betokens an enlightened sentiment and a commendable public spirit, which deserves encouragement, so far as is consistent with a fair and just administration of the law.
It was evidently the intention of the Legislature to meet objections of this precise character, which had been upheld by a strict and rigid rule of judicial construction, that the provisions of § 3, art. 2, of c. 193, of laws of 1850, were inserted in that Act. The section reads as follows:—
“ Every school district shall, in all cases, be presumed to have been legally organized, when it shall have exercised the franchise and privileges of a district for the term of one year.”
It is true, as contended by the plaintiff, the statute does not say that this presumption shall be conclusive. Nor is it necessary that it should be so. Such a provision might exclude the right to show that the union had been procured by fraudulent and corrupt practices, which, of course, should not be encouraged or sustained in any case. But the presumption arising by force of that statute is sufficient to overcome the informalities, which are mostly of a negative character, disclosed by the records in this case, after the new district has exercised the franchise and privileges of a district for the term of one year, as was the case here, before the proceedings, of which complaint is made, were had. As this will determine the case, it is not necessary to consider the other points made by counsel. Plaintiff nonsuit.
Tenney, C. J., and Appleton, Cutting, May, and G-oodenow, J. J., concurred.